The judgment of the court was pronounced by
Eustis, C. J.
This appeal is taken by the plaintiff from a judgment rendered against him in favor of the Police Jury of the parish of East Feliciana, for the sum of thirty-eight dollars, interest and costs in the Court of the Seventh District.
The only question involved in the case relates to the right of the police jury to impose a certain tax, for which the judgment has been recovered. The tax imposed by the police jury is levied on all commission merchants, retailers of diy goods, wines and spirituous liquors, in no less quantity than one quart, &c. The plaintiff is a retailer of dry goods only, and it is contended that the act of 1813, conferring the taxing power on police juries for the purpose of defraying the expenses of public works, for which the present tax was laid, provides that said taxes be equally assessed on real and personal properties, slaves, or any other property, as the police jury may deem expedient. These are the words of the statute, and it does not appear to have been followed in the imposing of this tax. That authorized by law ought to be assessed on property, and we find no warrant for this tax, which is on the calling or profession of the commission merchant or retailer. We think the tax illegal.
The judgment of the district court is therefore reversed, and judgment rendered for the plaintiff, perpetuating his injunction against the collection of the tax, and costs in both courts.